Case: 21-60922       Document: 00516493249           Page: 1      Date Filed: 10/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                              October 3, 2022
                                    No. 21-60922
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


   Tareq Hashmi Zuet,

                                                                            Petitioner,

                                          versus

   Merrick Garland, U.S. Attorney General,

                                                                           Respondent.


                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A 075 219 746


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          Tareq Zuet, purportedly a native and citizen of Libya, timely petitions
   for review of a decision of the Board of Immigration Appeals upholding the
   denial of his motion to reopen. The motion was not timely submitted, so the
   question before the Board and now us is whether motion should have been


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60922       Document: 00516493249          Page: 2     Date Filed: 10/03/2022




                                     No. 21-60922


   subject to an exemption, here a change in country conditions. 8 U.S.C.
   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(3)(ii).
            Motions to reopen are disfavored. Lara v. Trominski, 216 F.3d 487,
   496 (5th Cir. 2000). Accordingly, this court reviews the denial of a motion
   to reopen under a “highly deferential abuse of discretion standard.” Id. This
   standard requires a ruling to stand, even if this court concludes that it is
   erroneous, “so long as it is not capricious, racially invidious, utterly without
   foundation in the evidence, or otherwise so irrational that it is arbitrary rather
   than the result of any perceptible rational approach.” Zhao v. Gonzales,
   404 F.3d 295, 304 (5th Cir. 2005) (internal quotation marks and citation
   omitted).
            Zuet has not shown the Board abused its discretion by holding there
   has not been a material change in country conditions that would exempt his
   motion from timeliness requirements. The evidence supports the finding
   that there has been continuous violence and danger. Singh v. Lynch, 840 F.3d
   220, 222 (5th Cir. 2016). Zuet also presents assertions that he would be
   harmed because of the length of his time away, but these types of arguments
   represent a change in personal conditions, not country conditions. See Nunez
   v. Sessions, 882 F.3d 499, 510 (5th Cir. 2018). To the extent that Zuet argues
   the merits of his motion, there is no basis for review, because the motion is
   untimely. See Abubaker Abushagif v. Garland, 15 F.4th 323, 330 (5th Cir.
   2021).
            DENIED.




                                           2